Citation Nr: 9929784	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  96-37 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to an effective date, earlier than May 27, 
1993, for the grant of special monthly pension due to the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	Vidal Rodriguez Amaro, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and Pedro Seda, M.D.



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant, [redacted], and Pedro Seda, M.D., 
appeared at a hearing held at the RO on September 30, 1996.  
A transcript of that hearing has been associated with the 
record on appeal.


REMAND

At the September 1996 hearing, the appellant requested a 
hearing before a member of the Board at the RO.  On that same 
date, the appellant submitted his VA Form 9, Appeal to the 
Board of Veterans' Appeals, which indicated that he wished to 
appear at a hearing before a member of the Board at the RO.

In an August 1997 statement, the appellant stated that he did 
not want "to bother with a hearing" because no decision had 
been rendered since the September 1996.  However, the 
appellant's statement is clear that the appellant intended 
only to reject a hearing for the issue of reducing his 
pension.  He did not intend his statement to apply to the 
hearing requested for the issues currently on appeal.

The appellant's request for a hearing before the Board has 
not been complied with.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board sitting at the San Juan, Puerto 
Rico, RO.

Following completion for the requested development, the 
appellant's claims should be returned to the Board for 
further consideration.  No action is required of the 
appellant until he is contacted by the regional office.  The 
purpose of this REMAND is to ensure full compliance with due 
process requirements.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


